Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED 
PARTNERSHIP (this “Amendment”) is entered into and effective as of this 2nd day
of December, 2019, by and among Gladstone Commercial Corporation, a Maryland
corporation, GCLP Business Trust II, a Massachusetts business trust, and each of
the other Persons who is a party to or otherwise bound by the Agreement and is
listed as a Holder in the books and records of the Partnership.

RECITALS

WHEREAS, Gladstone Commercial Limited Partnership (the “Partnership”), was
formed as a limited partnership under the laws of the State of Delaware,
pursuant to a Certificate of Limited Partnership filed with the Office of the
Secretary of State of the State of Delaware effective as of May 28, 2003; and

WHEREAS, pursuant to Section 15.15 of that certain Second Amended and Restated
Agreement of Limited Partnership, dated as of July 11, 2019 (the “Agreement”),
the General Partner desires to amend the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties, the parties
hereto agree to amend the Agreement as follows:

1.         Definitions. Unless otherwise defined herein, all terms defined in
the Agreement have the same meaning when used herein.

 

  2.

Amendments to Agreement.

 

  (a)

Article I of the Agreement is hereby amended as follows:

 

  (i)

The definition of “Preferred Parity Units” is hereby deleted in its entirety and
replaced with the following:

“‘Preferred Parity Units’ means all classes or series of Preferred Units issued
by the Partnership, the terms of which specifically provide that such Preferred
Units rank on a parity with such Preferred Parity Units with respect to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership, including the Series D Preferred Units, Series E Preferred
Units and any other Preferred Units to be issued in the future and designated to
rank on a parity with such Preferred Parity Units with respect to distribution
rights and rights upon liquidation.

 

  (ii)

The definition of “Series A Preferred Units” is hereby deleted in its entirety.

 

  (iii)

The definition of “Series B Preferred Units” is hereby deleted in its entirety.



--------------------------------------------------------------------------------

  (iv)

The following definition of “Series E Preferred Units” is hereby inserted in its
proper alphabetical position:

“‘Series E Preferred Units’ means ‘6.625% Series E Cumulative Redeemable
Preferred Unit’ of the Partnership, as designated in Exhibit SEP.”

 

  (b)

Article IV, Section 4.02 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Classes and Series of Partnership Units. Until such time as additional classes
or series of Partnership Units are created pursuant to Section 4.03(a) below,
the Partnership shall have the following five (5) classes of Partnership Units:
“OP Units”, “LTIP Units”, “Senior Common Units”, “Series D Preferred Units” and
“Series E Preferred Units”. Subject to Section 4.06, OP Units, LTIP Units,
Senior Common Units, Series D Preferred Units, Series E Preferred Units or other
Partnership Units of any additional class or series, at the election of the
General Partner, may be issued to newly admitted Partners in exchange for any
Capital Contributions by such Partners and/or the provision of services by such
Partners; provided, that any Partnership Unit that is not specifically
designated by the General Partner as being of a particular class shall be deemed
to be an OP Unit.”

 

  (c)

Article XIII, Section 13.02(a)(iv) of the Agreement is hereby deleted in its
entirety and replaced with the following:

“Fourth, to the holders of Series D Preferred Units and Series E Preferred Units
in accordance with the terms of Exhibit SDP and Exhibit SEP; and”

 

  (d)

Exhibit SAP is hereby deleted in its entirety.

 

  (e)

Exhibit SBP is hereby deleted in its entirety.

 

  (f)

Exhibit SEP of the Agreement is hereby amended as follows:

 

  (i)

Section 1 is hereby deleted in its entirety and replaced with the following:

Number of Units and Designation. A series of cumulative redeemable preferred
units, designated the “6.625% Series E Cumulative Redeemable Preferred Units”
(the “Series E Preferred Units”) is hereby established and the number of units
constituting such Series E Preferred Units shall be 6,760,000.

 

  (ii)

The definition of “Series A Preferred Units” in Section 2 is hereby deleted in
its entirety.

 

  (iii)

The definition of “Series B Preferred Units” in Section 2 is hereby deleted in
its entirety.



--------------------------------------------------------------------------------

  (iv)

Section 11 is hereby deleted in its entirety and replaced with the following:

“Ranking. In respect of rights to the payment of dividends and the distribution
of assets in the event of any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Partnership, the Series E Preferred Units
shall rank (i) senior to the Common Units, the Senior Common Units and any other
class or series of Partnership Interest of the Partnership, the terms of which
expressly provide that such Partnership Interest ranks junior to the Series E
Preferred Units as to the payment of dividends or the distribution of assets
upon liquidation, dissolution or winding up of the affairs of the Partnership,
(ii) on a parity with the Series D Preferred Units and any other class or series
of Partnership Interest of the Partnership, the terms of which expressly provide
that such Partnership Interest ranks on parity with the Series E Preferred Units
as to the payment of dividends or the distribution of assets upon liquidation,
dissolution or winding up of the affairs of the Partnership, and (iii) junior to
any other class or series of Partnership Interest of the Partnership, the terms
of which expressly provide that such Partnership Interest ranks senior to the
Series E Preferred Units as to the payment of dividends or the distribution of
assets upon liquidation, dissolution or winding up of the affairs of the
Partnership, and to all existing and future debt obligations of the
Partnership.”

3.         Except as set forth herein, all of the terms and conditions of the
Agreement shall continue in full force and effect following the execution of
this Amendment.

4.         This Amendment may be executed in any number of original or facsimile
counterparts and, when so executed, all of such counterparts shall constitute a
single instrument binding upon all parties hereto notwithstanding that all
parties are not signatory to the original or facsimile or to the same
counterpart.

5.         This Amendment shall be effective upon the execution hereof by the
General Partner.

6.         In the event any provision of this Amendment is determined to be
invalid or unenforceable, such provision shall be deemed severed from the
remainder of this Amendment and replaced with a valid and enforceable provision
as similar in intent as reasonably possible to the provision so severed, and
shall not cause the invalidity or unenforceability of the remainder of this
Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this First Amendment to Second Amended and Restated Agreement of Limited
Partnership of Gladstone Commercial Limited Partnership as of the 2nd day of
December, 2019.

 

GENERAL PARTNER: GCLP Business Trust II By:  

/s/ David J. Gladstone

Name: David J. Gladstone Title: Trustee By:  

/s/ Robert Cutlip

Name: Robert Cutlip Title: Trustee By:  

/s/ Michael Sodo

Name: Michael Sodo Title: Trustee SOLE LIMITED PARTNER: GCLP Business Trust I
By:  

/s/ David J. Gladstone

Name: David J. Gladstone Title: Trustee By:  

/s/ Robert Cutlip

Name: Robert Cutlip Title: Trustee By:  

/s/ Michael Sodo

Name: Michael Sodo Title: Trustee PARENT: Gladstone Commercial Corporation By:  

/s/ David J. Gladstone

Name: David J. Gladstone Title: Chief Executive Officer

Signature Page to First Amendment to Second Amended and Restated Agreement of
Limited Partnership of

Gladstone Commercial Limited Partnership